                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION


WILLIE SMILEY,

     Plaintiff,
v.                              Case No. 8:18-cv-2410-T-33JSS

COSTCO WHOLESALE CORPORATION,

     Defendant.

______________________________/

                             ORDER

     This matter is before the Court on consideration of

Plaintiff Willie Smiley’s Motion to Certify July 17, 2019

Order for Interlocutory Appeal (Doc. # 39), filed on August

12, 2019. Defendant Costco Wholesale Corporation filed a

response in opposition on August 26, 2019. (Doc. # 40). For

the reasons that follow, the Motion is denied.

I.   Background

     Smiley initiated this action on September 6, 2018. (Doc.

# 1). Costco removed the case to this Court on the basis of

federal question jurisdiction on October 1, 2018. (Id. at 2).

Smiley then filed his Amended Complaint on December 17, 2018.

(Doc. # 20). The Amended Complaint asserts claims under the

Florida Civil Rights Act (FRCA), Title VII, and Section 1981




                                1
for disparate treatment and failure to promote, as well as

asserting a retaliation claim under the FCRA. (Id.)

        On May 15, 2019, Costco filed a motion for summary

judgment. (Doc. # 29). Costco argued that there were no

genuine issues of material fact under the FRCA, Title VII,

and Section 1981 for disparate treatment and failure to

promote, or for retaliation under the FRCA. (Id. at 16-23).

Smiley responded to the motion for summary judgment (Doc. #

31), and Costco replied. (Doc. # 32).

        On July 17, 2019, the Court granted in part and denied

in part the motion for summary judgment. (Doc. # 33). Summary

judgment was denied for Smiley’s failure to promote claim

based on the forklift cross-training position. (Id. at 16).

Summary judgment was granted on Smiley’s failure to promote

claim    based   on   the   produce       supervisor   position   and   all

abandoned claims, including Smiley’s claims “related to the

seasonal front-end supervisor position and the membership

supervisor position.” (Id. at 14, 24). The Court also granted

summary judgment on Smiley’s retaliation claim, holding that

Smiley had not shown a genuine issue of material fact as to

pretext. (Id. at 22-24). Thus, only Smiley’s failure to

promote claim based on the forklift cross-training position

survived summary judgment and the case is scheduled to go to


                                      2
trial on that claim in October of 2019. (Id. at 25; Doc. #

11).

        Smiley now seeks certification pursuant to 28 U.S.C. §

1292(b) to file an interlocutory appeal of the Court’s Order

granting in part and denying in part the motion for summary

judgment. (Doc. # 39). Specifically, Smiley is requesting the

Court allow an interlocutory appeal of the Order to the extent

it granted summary judgment on Count IV, Smiley’s retaliation

claim. (Id. at 2). Costco has responded (Doc. # 40), and the

Motion is ripe for review.

II.     Discussion

        “[I]n evaluating whether a district court’s order is

final and appealable, we look to the substance of the order.”

Young v. Prudential Ins. Co. of Am., 671 F.3d 1213, 1215 (11th

Cir. 2012). A district court order granting partial summary

judgment is not a final order subject to appellate review

under 28 U.S.C. § 1291. Winfield v. St. Joe Paper Co., 663

F.2d 1031, 1032 (11th Cir. 1981).

        However,     an   interlocutory     appeal    of   a    non-final,

otherwise non-appealable order is permitted when a district

judge    determines       that   the   “order   involves   a   controlling

question of law as to which there is substantial ground for

difference of opinion and that an immediate appeal from the


                                       3
order may materially advance the ultimate termination of the

litigation.” 28 U.S.C. § 1292.

     Even if this Court were to grant a Section 1292(b)

certification concerning its Order granting partial summary

judgment, the Eleventh Circuit would be under no obligation

to consider an appeal of the Order. See McFarlin v. Conseco

Services, LLC, 381 F.3d 1251, 1259 (11th Cir. 2004). (“[T]he

court of appeals has discretion to turn down a [Section]

1292(b) appeal. And we will sometimes do so. The proper

division of labor between the district courts and the court

of appeals and the efficiency of judicial resolution of cases

are protected by the final judgment rule, and are threatened

by too expansive use of the [Section] 1292(b) exception to

it.”).

     The Supreme Court has made clear that interlocutory

review under Section 1292(b) should be the exception rather

than the rule. See Caterpillar v. Lewis, 519 U.S. 61, 74

(1996)(“Routine resort to [Section] 1292(b) requests would

hardly comport with Congress’ design to reserve interlocutory

review for ‘exceptional’ cases while generally retaining for

the federal courts a firm final judgment rule.”). Likewise,

the Eleventh Circuit has explained that interlocutory appeals

should   be   permitted   only   “in   exceptional   cases   where   a


                                  4
decision of the appeal may avoid protracted and expensive

litigation, as in antitrust and similar protracted cases.”

McFarlin, 381 F.3d at 1256. “Because permitting piecemeal

litigation is bad policy, permitting liberal use of [Section]

1292(b) interlocutory appeals is bad policy.” Id. at 1259.

        “[T]o   obtain    [Section]       1292(b)    certification,   the

litigant must show not only that an immediate appeal will

advance the termination of the litigation but also that the

appeal involves ‘a controlling question of law as to which

there is substantial ground for difference of opinion.’” OFS

Fitel, LLC v. Epstein, Becker & Green, P.C., 549 F.3d 1344,

1359 (11th Cir. 2008)(quoting 28 U.S.C. §1292(b)). “Most

interlocutory orders do not meet this test.” Id.

        Smiley has failed to satisfy Section 1292(b)’s high

burden for four reasons. First, this garden-variety Title VII

case is not “exceptional.” See Cooper v. Navient Sols., LLC,

No. 8:16-cv-3396-T-30MAP, 2017 WL 2291329, at *2 (M.D. Fla.

May 25, 2017)(denying a Section 1292(b) certification in part

because “this garden-variety consumer law case is certainly

not ‘exceptional’”).

        Second, Smiley’s Motion does not involve a controlling

legal     question.      In   the   context     of    Section   1292(b),

interlocutory “appeals were intended, and should be reserved,


                                      5
for situations in which the court of appeals can rule on a

pure, controlling question of law without having to delve

beyond the surface of the record in order to determine facts.”

McFarlin, 381 F.3d at 1259. But pretext is a factual inquiry.

In order to show pretext, Smiley would have to “come forward

with    evidence,    including     previously     produced   evidence

establishing the prima facie case, sufficient to permit a

reasonable factfinder to conclude that the reasons given by

the employer were not the real reasons for the adverse

employment decision.” Jones v. Gulf Coast Health Care of Del.,

LLC, 854 F.3d 1261, 1274 (11th Cir. 2017). So, the Eleventh

Circuit would be required to root through the record to

determine whether there was a genuine issue of material fact

as to pretext. This counsels strongly against certifying an

interlocutory appeal.

       Third, Smiley has not shown a substantial ground for

difference   of     opinion   about    the    Order’s   resolution   of

Smiley’s   retaliation    claim.      To   demonstrate a substantial

ground for difference of opinion, the appellant must show “a

legal issue is (1) difficult and of first impression, (2) the

district courts of the controlling circuit are split as to

the issue, or (3) the circuits are split on the issue.” Flaum

v. Doctor’s Assocs., Inc., No. 12-61198-CIV, 2016 WL 8677304,


                                   6
at    *1   (S.D.     Fla.    Oct.   27,      2016).     Therefore,   to    show

substantial ground for difference of opinion, Smiley must

highlight a matter of first impression or a split in authority

related to the Order’s analysis of pretext. Yet, in his

Motion,     Smiley     merely   points       to   the   legal   standard   for

pretext. (Doc. # 39 at 5). He then concludes that “reasonable

minds might reach different opinions as to whether Smiley’s

proffered evidence” created a genuine factual dispute about

pretext. (Id.). This assertion does not establish that a

substantial ground for difference of opinion exists. See

McFarlin, 381 F.3d at 1263 (finding that a failure to present

authority in support of a party’s proposed resolution of an

issue      precludes    establishing         a    substantial    ground    for

difference of opinion).

        Fourth, an interlocutory appeal would not materially

advance the resolution of this case. An interlocutory appeal

materially advances the resolution of a case if the appeal

helps avoid a trial or otherwise substantially shortens the

litigation. Id. at 1259. Here, the interlocutory appeal will

not   significantly         speed   up    the     ultimate   termination     of

proceedings. Indeed, this case will go to trial on Smiley’s

one surviving failure to promote claim regardless of an

interlocutory appeal. And Smiley will be able to appeal the


                                         7
grant of summary judgment on his retaliation claim at the end

of that trial. See Williams v. Ala. Dep’t of Corr., No. 4:12-

cv-4043-KOB, 2014 WL 6090546, at *1 (N.D. Ala. Nov. 13, 2014)

(“Courts do not often allow parties to appeal cases in pieces

because cases are much easier to manage when all issues stay

before one court rather than moving up and down an appeal

independently.”), aff’d, 649 F. App’x 925 (11th Cir. 2016).

     Therefore, Smiley has not convinced the Court to permit

an interlocutory appeal of the summary judgment Order.

     Accordingly, it is now

     ORDERED, ADJUDGED, and DECREED:

     Plaintiff Willie Smiley’s Motion to Certify July 17,

2019 Order for Interlocutory Appeal (Doc. # 39) is DENIED.

     DONE and ORDERED in Chambers in Tampa, Florida, this

12th day of September, 2019.




                               8
